                  Case 20-3915, Document Document
            Case 1:20-cv-00840-BKS-CFH   64, 01/06/2021, 3006936,
                                                    135 Filed     Page1Page
                                                              01/06/21  of 1 1 of 1



                                                                                                N.D.N.Y.
                                                                                                20-cv-840
                                                                                                Sannes, J.

                              United States Court of Appeals
                                                    FOR THE
                                              SECOND CIRCUIT
                                              _________________

                    At a stated term of the United States Court of Appeals for the Second
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
      in the City of New York, on the 5th day of January, two thousand twenty-one.

      Present:
                       Guido Calabresi,
                       Reena Raggi,
                       Denny Chin,
                            Circuit Judges.

      Jane Doe, on behalf of herself and her minor child, et al.,

                                     Plaintiffs-Appellants,

      Jane Goe, Sr.,
                                     Plaintiff,

                       v.                                                       20-3915

      Howard Zucker, in his official capacity as Commissioner of
      Health for the State of New York, M.D., et al.,

                                     Defendants-Appellees,

      Shenendehowa Central School District, et al.,

                                     Defendants.


      Appellants move for an emergency injunction pending appeal. Upon due consideration, it is
      hereby ORDERED that the motion is DENIED because Appellants have not met the requisite
      standard. See In re World Trade Ctr. Disaster Site Litig., 503 F.3d 167, 170 (2d Cir. 2007); see
      also Respect Maine PAC v. McKee, 562 U.S. 996, 996 (2010).

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk of Court




CERTIFIED COPY ISSUED ON 01/06/2021
